Citation Nr: 0938258	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  06-28 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant/Veteran and his Spouse


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel

INTRODUCTION

The Veteran served on active duty from July 1957 to July 
1961, and from May 1966 to May 1969, including combat service 
in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which, among other things, denied 
the benefit sought on appeal.


FINDINGS OF FACT

1.  The Veteran is service-connected for Type II diabetes 
mellitus.

2.  The Veteran is diagnosed as having hypertension, which 
had its onset around the same time as his diabetes mellitus.

3.  The Veteran's hypertension has increased in severity as a 
result of aggravation by the service-connected diabetes 
mellitus.


CONCLUSION OF LAW

Hypertension was aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303 (2008); Allen v. Brown, 
7 Vet. App. 439, 448-449 (1995).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the Veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.  As such, the 
Board turns to the merits of the Veteran's claim.

The Veteran seeks service connection for hypertension as a 
direct result of his exposure to herbicides during his combat 
service in Vietnam or, alternatively, as a result of his 
service-connected diabetes.  The Veteran and his wife 
credibly testified before the Board that the Veteran's 
symptoms of hypertension and diabetes originally manifested 
around the same time period.  The Veteran reported that a 
treating physician advised him that his hypertension was 
aggravated by diabetes.  

A review of the evidence reveals that the Veteran's 
hypertension is more likely than not worsened by his service-
connected diabetes.  As such, service connection is granted 
on a secondary basis by way of aggravation of a nonservice-
connected condition by a service-connected condition for the 
following reasons.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for a disability 
medically shown to be proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).  
Effective October 10, 2006, the regulations also provide for 
the award of secondary service connection based on 
aggravation of a nonservice-connected disability by a 
service-connected disability.  See 71 Fed. Reg. 52744-52747 
(Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(b)).  
Establishing service connection on a secondary basis, 
therefore, requires evidence sufficient to show (1) that a 
current disability exists, and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Evaluation of a secondarily 
service-connected disability shall be for the degree of 
disability (but only that degree) over and above any 
disability which may have existed prior to aggravation.  The 
regulatory change made to 38 C.F.R. § 3.310(b)) was done in 
response to the United States Court of Appeals for Veterans 
Claims decision in Allen v. Brown, 7 Vet. App. 439, 448-449 
(1995), which first defined the legal entitlement for 
establishing service connection based on aggravation of a 
nonservice-connected disability by a non-service-connected 
disability.  

Because the Veteran's aggravation claim in this case was 
filed prior to the promulgation of new section 3.310(b) in 
2006, it is not subject to the requirement contained in that 
regulation which states that "VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury."  Rather, the 
adjudication of the Veteran's claim for service connection 
based on aggravation of a nonservice-connected disability by 
a non-service-connected disability is solely governed by the 
more favorable standards set forth in the Allen decision.

With regard to disabilities a Veteran attributes to exposure 
to Agent Orange, the law provides that for Veterans who 
served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending May 7, 1975, 
service connection may be presumed for certain diseases 
enumerated by statute and regulations that become manifest 
within a particular period, if any such period is 
prescribed.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  
If a Veteran is found to have been exposed and/or presumed 
to have been exposed to an herbicide agent during active 
service in the Republic of Vietnam, certain diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met even though there is no record of such 
disease during service.  Hypertension is not a disability 
that is presumed to be the result of exposure to herbicides, 
so presumptive service connection is not available for this 
condition.  See 38 C.F.R. § 3.309(e).

The Veteran's service records reveal that he had honorable 
combat service in Vietnam.  As such, he is presumed to have 
been exposed to herbicides such as Agent Orange.  His service 
treatment records show that he was discharged from service 
without a diagnosis of hypertension.  Post-service treatment 
records reflect that the Veteran's first elevated blood 
pressure reading was in 1975.  Since 1983, the Veteran has 
been treated for hypertension.  He began treatment for 
diabetes mellitus in 1987.

In August 2004, the Veteran underwent a VA examination and 
was determined to have essential hypertension.  The examiner 
opined that essential hypertension is not a secondary 
complication of diabetes, but no opinion was offered as to 
whether the hypertension had been worsened by the service-
connected diabetes.  In April 2005, the Veteran's treating 
physician reported that it appeared that the beginning stages 
of the Veteran's hypertension and diabetes occurred almost at 
the same time.  He did not, however, render an opinion as to 
any connection between the two or between hypertension and 
the Veteran's service.  

In December 2008, the Board sought to obtain a medical 
opinion from a pulmonology expert.  In January 2009, the 
opinion was returned following a complete review of the 
claims folder.  The specialist stated that hypertension is 
certainly aggravated by consequences of adult onset diabetes.  
As such, he opined that it is more likely than not that the 
severity of this Veteran's hypertension is related to his 
service-connected diabetes.  The specialist also opined that 
it was not at least fifty percent probable that the Veteran's 
hypertension developed as a result of exposure to herbicides 
as the medical texts do not support such a finding and there 
is no specific data showing that the incidence of 
hypertension is higher for this particular individual.  The 
specialist noted that hypertension is extremely common and 
that there is no evidence of a causal connection between this 
Veteran's hypertension and diabetes mellitus notwithstanding 
the fact that they appear to have begun around the same time 
period.

It is important to note at this juncture that it is the 
defined and consistently applied policy of VA to administer 
the law under a broad interpretation, consistent, however, 
with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

Based on the medical evidence of record, including the 
Veteran's credible testimony that his hypertension has 
increased in severity over the years, and resolving all 
reasonable doubt in favor the Veteran, the Board finds that 
the Veteran did not incur hypertension as a direct result of 
his periods of active service or as a result of his exposure 
to herbicides.  Nevertheless, the Board does find that the 
Veteran's hypertension was aggravated and increased in 
severity as a result of his service-connected diabetes 
mellitus.  As to direct service connection, the medical 
evidence simply does not show that hypertension was present 
during service or that an incidence or exposure during 
service caused the development of hypertension.  However, the 
medical evidence does show that the Veteran's nonservice-
connected hypertension has been aggravated or worsened as a 
result of his service-connected diabetes.  As such, service 
connection for hypertension is granted based on aggravation 
of this condition by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448-449 (1995).  



ORDER

Service connection for hypertension, on the basis of 
aggravation, is granted, subject to the laws and regulations 
governing the award of monetary benefits.



____________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


